 1
 2
 3
 4
 5
 6
 7
 8
 9
                             UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11
12
     Brian Whitaker,                         Case No. 2:18-cv-07803-RGK-AGR
13                                           Honorable R. Gary Klausner
                Plaintiff,
14
          v.                                 JUDGMENT RE: DEFENDANTS’
15                                           MOTION FOR SUMMARY
   HRA 9th & Flower, LP, a Delaware
16 Limited Partnership;                      JUDGMENT OR, IN THE
   Ralphs Grocery Company, an                ALTERNATIVE, SUMMARY
17 Ohio Corporation; and Does 1-10,          ADJUDICATION
18              Defendant.
19
20
21                                           Action Filed:     September 6, 2018
                                             Trial Date:       None Set
22
23
24
25
26
27
28

         JUDGMENT RE: DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE,
                                                             SUMMARY ADJUDICATION
 1        Defendants HRA 9th & Flower, LP and Ralphs Grocery Company’s Motion
 2 for Summary Judgment came on for hearing on August 19, 2019 at 9:00 a.m. in
 3 Courtroom 850 of the above-titled Court. Appearances were as noted in the record.
 4        After considering the papers, the evidence, and the arguments of counsel, the
 5 Court ORDERS as follows:
 6        There are no disputed issues of material fact. Defendants’ Motion is
 7 GRANTED in its entirety and all of Plaintiff’s claims are hereby dismissed with
 8 prejudice. Judgment is entered in favor of Defendants and against Plaintiff on all of
 9 Plaintiff’s claims.
10        IT IS SO ORDERED.
11
12 DATED: August 26          , 2019
13
14                                     HONORABLE
                                       HONOR  RABLE R. GARY KLAUSNER
                                                                  KLAU
                                       United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -1-
         JUDGMENT RE: DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE,
                                                             SUMMARY ADJUDICATION
